

[logo.jpg]
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.
Exhibit 10.2

 
Master Agreement for
Clinical Trials Management Services


This Master Agreement for Clinical Trials Management Services (the “Agreement”)
is made and entered into on  September 16, 2009, (the “Effective Date”), by and
between Idenix Pharmaceuticals, Inc., with offices at 60 Hampshire Street,
Cambridge, MA 02139, USA (hereinafter referred to as “Sponsor”) and
Pharmaceutical Research Associates, Inc., a Commonwealth of Virginia
corporation, together with its Affiliates, with offices at 4130 ParkLake Avenue,
Suite 400, Raleigh, NC 27612 (hereinafter referred to as “PRA”), both
hereinafter referred as "Parties".


PRA is engaged in the business of providing services related to the design,
implementation and management of clinical development programs for the
pharmaceutical, biotechnology and medical device industries; and


Sponsor desires to engage PRA to perform such services in connection with
certain pharmaceutical products under development by or under control of
Sponsor;


Therefore, in consideration of the premises and mutual promises and undertakings
herein, the receipt and sufficiency of which are hereby acknowledged, the
Parties intending to be legally bound do hereby agree as follows:


1.0
Definitions



 
a.
Affiliates:  With respect to either party, an Affiliate is any entity that is
controlled by, controls, or is under common control with the party named
above.  For purposes of this Agreement, Novartis Pharma AG shall not be
considered an Affiliate of Idenix.



 
b.
Amendment: A written specification of changes to a Task Order that is agreed to
by the Parties and authorized by signature of each party’s authorized
representative(s), in a format substantially similar to Exhibit B attached
hereto.



 
c.
Budget for Services: A component of a Task Order that outlines the estimated
cost of the Services based upon the Project Specifications.



 
d.
Institutional Review Board (“IRB”):  Any board, committee, or other group
formally designated by an institution to review, to approve the initiation of,
and to conduct periodic review of, biomedical research involving human
subjects.  The primary purpose of such review is to assure the protection of the
rights and welfare of human subjects.  The term has the same meaning as the
phrase institutional review committee, independent ethics committee or ethics
committee.



 
e.
Early Development Services: A Study performed at a facility or external
investigative site for Phase I to Phase IIa clinical trials (excluding oncology
studies) as designated in a Task Order.

 

 
CONFIDENTIAL
Page 1 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 



 
f.
GCP or Good Clinical Practice: The standard defined in the ICH Harmonised
Tripartite Guideline For Good Clinical Practice E6(R1) Current Step 4 version
dated 10 June 1996 (including the Post Step 4 corrections) together with, for
Services performed in the European Union, such other Good Clinical Practice
requirements as are specified in Directive 2001/20/EC of the European Parliament
and the Council of 4 April 2001 relating to medicinal products for human use and
in guidance published by the European Commission pursuant to such Directive; and
for Services performed in other jurisdictions, any analogous laws and/or
regulations.



 
g.
Institution: Any public or private entity or agency or medical or dental
facility where clinical trials are conducted.



 
h.
Investigator(s): A person or persons responsible for the conduct of the clinical
trial at a Trial Site. If a trial is conducted by a team of individuals at a
Trial Site, the Investigator is the responsible leader of the team and may be
called the principal investigator.



 
i.
Key Personnel: The key PRA personnel assigned to the Services including the
Project Manager and others as agreed to by the Parties.



 
j.
Milestone:  An event associated with a specific date, for which a payment will
be due, as set out in the Payment Schedule of any Task Order.



 
k.
Pass-Through Budget: A component of a Task Order that outlines the estimated
costs of pass-through expenses for goods and services incurred by PRA on behalf
of Sponsor, in connection with the performance of the Services.



 
l.
Payment Schedule:  A component of a Task Order that describes the timing of
payments due to be made for Services delivered and pass-through expenses
incurred.



 
m.
PRA Project Manager: The PRA representative assigned to lead the PRA project
team, act as the principal liaison between PRA and Sponsor, and provide general
oversight in the delivery of Services with regard to a specific Task Order.



 
n.
Project Schedule: A component of a Task Order that outlines the project
milestones, estimated timelines and completion date for the Services based upon
the Project Specifications.



 
o.
Project Specifications: A component of a Task Order that outlines the specific
Services to be provided, assumptions used in preparing the Budget for Services,
Pass-Through Budget and Project Schedule, and assignment of project-related
responsibilities between the Parties.



 
p.
Services: The services to be provided by PRA and its Subcontractors (if
applicable) under this Agreement as specifically outlined in a Task Order or
otherwise authorized by Sponsor.

 

 
CONFIDENTIAL
Page 2 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
 
q.
Study: A clinical trial performed at one or more investigative sites under the
supervision of one or more Investigator(s) pursuant to a study protocol.



 
r.
Subcontractor: An individual or company engaged by PRA to conduct some elements
of a Task Order, including without limitation, clinical laboratories, patient
recruitment services, interactive voice recognition systems and other services.



 
s.
Task Order: A written specification of Services to be performed by PRA under
this Agreement, including, but not limited to, the Project Specifications,
Project Schedule, Contact Information, Budget for Services, Pass-Through Budget,
and Payment Schedule.



 
t.
Trial Site(s):   The location(s) where trial-related activities are actually
conducted.



2.0
Services



PRA, itself or through one of its Affiliates or Subcontractors (if applicable),
will perform the Services as specified in this Agreement and any associated Task
Order(s), in accordance with the terms and conditions of this Agreement.  PRA
will use reasonable efforts to perform the Services described in any Task Order
issued hereunder and to meet all obligations and deadlines described in such
Task Orders.  PRA's inability to meet an obligation and/or established deadline
for reasons not within the control of PRA, any PRA Affiliate or Subcontractor
will not constitute a breach of this Agreement.  The Parties will agree on all
Services to be provided and the performance of those Services will be authorized
in writing through the execution of a Task Order.  PRA will not begin work on
any Services without an executed Task Order authorizing the Services.


2.1
Task Orders



PRA will provide Services as specified in one or more Task Orders, which will be
prepared in a format substantially similar to the Form of Task Order, attached
hereto as Exhibit A or A-1, as appropriate.  Each Task Order will include
detailed information with respect to a specific project, including Project
Specifications, Project Schedule, Budget for Services, Pass-Through Budget,
Payment Schedule and Designation of Key Personnel.  Task Orders will become
effective when signed by an authorized representative of both Parties.


 
a.
Project Specifications.  The Task Order will provide Project Specifications,
which may include without limitation, a description of the study protocol, Trial
Sites, subjects, case report forms (“CRFs”), reports and Services to be provided
by PRA.  Sponsor agrees that the Project Specifications in each Task Order
consist of descriptions, assumptions and assignment of responsibilities provided
to PRA by Sponsor and/or agreed to by Sponsor, that PRA has relied upon this
information in preparing the timelines and budgets outlined in the Task Order,
and that the accuracy and completeness of the Project Specifications are the
responsibility of Sponsor.

 

 
CONFIDENTIAL
Page 3 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
 
b.
Project Schedule.  The Task Order will include major project milestones and
target dates for completion of each Milestone.  The Parties agree that the
timelines in the Project Schedule are reasonable based upon the Project
Specifications.  Sponsor will  make all reasonable efforts to respond fully and
promptly to PRA’s requests for information, approvals and other actions, which
are reasonably necessary for PRA’s completion of the Services as outlined in the
Project Schedule.  Sponsor agrees that any failure to respond to such requests
from PRA, which results in delay or contributes in any material way to the
failure of PRA to meet the timelines specified within the Project Schedule, may
result in changes to the Task Order that are reasonably related to the delay,
with a corresponding impact on the Project Schedule and Budget for Services
which will be documented in accordance with Section 2.2 below.



 
c.
Budget for Services.  Each Task Order will include a Budget for the Services to
be performed by PRA and will include, without limitation, the costs related to
the Services to be provided.  PRA will not exceed the total cost outlined in the
Budget for Services without the prior approval of Sponsor, unless specifically
authorized by an Amendment, as set out in Section 2.2 below.  Sponsor agrees
that the Budget for Services presented in each Task Order is an estimate based
upon the Project Specifications and Project Schedule.  Any changes to the
Project Specifications, including without limitation, a request by Sponsor for
compression of the timelines or extensions of the timelines for any reason, may
result in changes to the Task Order, which will be documented in accordance with
Section 2.2 below.



 
d.
Pass-Through Budget.  Each Task Order may include a Pass-Through Budget, which
will contain an estimate of anticipated pass-through expenses to be incurred on
Sponsor’s behalf in connection with performance of the Services.  Sponsor agrees
that the Pass-Through Budget contains an estimate based on the Project
Specifications, the Project Schedule, and information supplied by third party
suppliers, and that such costs cannot be predicted with complete certainty at
the outset of a Study.  Sponsor will reimburse all of PRA’s actual direct costs
for pass-through expenses incurred in performance of the Services, in accordance
with Section 3.4 below.  Amounts included in the Pass-Through Budget for any
Task Order will not include social taxes or other amounts which may be due and
payable by PRA to local governmental authorities as a consequence of making
payments to Investigators, since these costs cannot be predicted at the outset
of a Study. Sponsor will be notified of all such taxes when assessed, and will
be responsible for all such amounts payable in the same manner as the
investigator fees.  PRA will promptly notify Sponsor in writing of any increases
or decreases in the Pass-Through Budget upon receipt of such information from
third party suppliers or other sources, as the case may be, and such information
will be included in an Amendment to the applicable Task Order.



 
e.
Payment Schedule.  Each Task Order will contain a Payment Schedule, which will
specify the manner and timing of all payments for Services and pass-through
expenses described in the Task Order.  Any changes to the Project
Specifications, and corresponding changes to the Budget for Services or
Pass-Through Budget, will be reflected in a corresponding change in the Payment
Schedule.

 

 
CONFIDENTIAL
Page 4 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
 
f.
Contact Information and Designation of Key Personnel.  Each Task Order will
identify the Key Personnel as the Parties may agree are to be included.



2.2
Amendments



Any changes to a Task Order, including but not limited to changes to the Project
Specifications, Project Schedule, Budget for Services or Pass-Through Budget,
will be agreed upon in writing by the Parties and documented in an Amendment to
the Task Order in a form substantially similar to that attached hereto as
Exhibit B.  Sponsor agrees that PRA will not perform any out-of-scope work
described in an Amendment until it is approved in writing by both Parties.


 
a.
Unanticipated Changes.  Sponsor agrees that some changes in costs associated
with clinical research resulting from, for example, changes to Project
Specifications resulting from modifications to the study protocol, delays in
receipt of study drugs from Sponsor, changes in amounts charged by third party
suppliers or poor subject enrollment due to changes in clinical practices,
cannot be reasonably anticipated in advance. Upon identification by either party
of changes to the project assumptions or other unanticipated changes to the
Project Specifications, the Parties will negotiate in good faith an Amendment to
accommodate increases or decreases to the Project Budget, Project Schedule or
Payment Schedule that are reasonably associated with any such
adjustments.  Amendments will be documented in accordance with the terms of this
Section 2.2.  Such unanticipated changes may include, but are not limited to,
any of the following:



 
i.
delays in receiving from Sponsor technical information or Sponsor's acceptance
of documents submitted by PRA in the performance of its duties under this
Agreement or any Task Order, or any other delay on the part of Sponsor;

 
ii.
delay in receipt of regulatory approval from a regulatory agency, IRB or Ethics
Committee;

 
iii.
delay in performance by a Subcontractor not selected by PRA;

 
iv.
delay in shipment of study drug, clinical samples and/or clinical supplies;

 
v.
delay due to changes in standard of care imposed by law, regulation or changes
in medical practice affecting participating sites;

 
vi.
delay by reason of force majeure as defined herein;

 
vii.
Sponsor requested changes to the Services or protocol;

 
viii.
delays due to questions received by either party from regulatory agencies or
ethics committees regarding submission materials that relate to characteristics
of the study drug or protocol design;

 
ix.
delays due to any changes in applicable law or regulatory environment; or

 
x.
changes for any other reason agreed upon in writing by Sponsor.

 

 
CONFIDENTIAL
Page 5 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
2.3
Project Staffing



In performing the Services, PRA will assign personnel who are adequately
trained, qualified and experienced to conduct the work as specified in a Task
Order.  Sponsor may make reasonable requests for replacement of assigned
personnel for cause, such as unsatisfactory performance or interpersonal
conflicts.  PRA will promptly respond to any such request and make reasonable
efforts to correct the situation in order to improve performance, or to provide
a replacement, at its own expense, within a mutually agreeable timeframe.


 
a.
Key Personnel.  PRA will assign a PRA Project Manager and other employees whose
participation in a project is required for the duration of the project, who will
serve as Key Personnel.  Key Personnel may include, without limitation, Lead
Clinical Research Associates, Lead Data Managers, Medical Monitors and Lead
Biostatisticians.  PRA will provide [**] days notice to Sponsor, whenever
practical, of any changes to the Key Personnel.  PRA will provide
project-specific training to replacement Key Personnel at its own expense.



 
b.
Project Team.  PRA will assign non-Key Personnel at its sole discretion, from
one or more of its offices located worldwide, as needed to perform the Services
in accordance with the Task Order.



 
c.
Use of Contract Employees.  PRA may, at its own discretion, assign some elements
of the Services to contract employees.  PRA agrees that any contract employees
used to perform the Services will be adequately qualified, experienced and
trained as required to perform the Services in the same manner as PRA qualifies
and trains its own employees.  PRA will remain responsible for satisfactory
performance of all Services performed by contract employees.



2.4
Use of Subcontractors



PRA may use Subcontractors to conduct some elements of a Task Order.  PRA will
notify Sponsor in advance of its use of Subcontractors.  PRA shall not
subcontract or assign any Services or its obligations under this Agreement or a
Task Order without the prior written consent of Sponsor. In the event that
Sponsor objects, for reasonable cause, to any such PRA Subcontractors, PRA will
replace the Subcontractor within a mutually agreeable timeframe.


 
a.
Sponsor-Selected Subcontractors.  In the event that Sponsor requires PRA to use
a specific Subcontractor, PRA will not be responsible for the performance of the
Subcontractor, and Sponsor will manage the performance of the Subcontractor and
be responsible for any delays or changes to the Project Schedule or Project
Budget that result from the performance of the Subcontractor.  PRA will notify
Sponsor promptly of any performance issues arising out of the use of any such
Subcontractors.  If Sponsor engages a Subcontractor, but requires that PRA
manage or oversee the performance of the Subcontractor, then Sponsor will supply
PRA with a copy of the relevant contract with the Subcontractor.



 
b.
PRA-Selected Subcontractors.  For Subcontractors selected and contracted
directly by PRA, PRA will be responsible for requiring that any subcontractor
performing Services will comply with all the terms and conditions of this
Agreement and the relevant Task Order and agrees to manage the performance of
the Subcontractor.

 

 
CONFIDENTIAL
Page 6 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
2.5
Applicable Standards



The Parties agree that PRA will provide the operational systems, processes and
standard operating procedures to be used in performance of the Services unless
specified otherwise in the Project Specifications.  All Services will be
conducted in accordance with GCP and applicable laws and regulations.


2.6
Sponsor-Provided Systems



In the event that Sponsor requires PRA to use Sponsor’s information systems and
associated processes, Sponsor will be responsible for all reasonable costs
associated with installation and operation of the systems, including costs for
hardware and software licenses, and for training of PRA personnel assigned to
the project in the use of Sponsor system(s).


3.0
PAYMENT



The Parties agree that the fees and other reimbursements that PRA will receive
for performing the Services hereunder will be outlined in each Task Order and
are subject to the following terms and conditions.


3.1
Compensation for Services

 
For Services provided, Sponsor will pay PRA in accordance with the terms in this
section of the Agreement and each applicable Task Order.  The timing and
frequency of payments will be governed by the payment schedule detailed in each
Task Order.


3.2
Pass-Through Budget



 
a.
Pass-Through Expenses.  In order to provide funding for pass-through expenses,
exclusive of investigator grants described below, Sponsor will make an advance
payment to PRA of an amount agreed to by the parties in the Task Order
immediately upon execution of a Task Order.  PRA will submit to Sponsor monthly
invoices for amounts incurred during the relevant billing period.  The advance
payment will be retained by PRA until the completion of the Services, at which
time a reconciliation of expenses will be done to ensure that Sponsor pays for
only those expenses actually incurred. The above advance payment will then be
applied to the final invoice, if unpaid, and any remaining advance payment will
be refunded to Sponsor within [**] days from the date of the final
reconciliation.



 
b.
Subject to the prior written approval of Sponsor, Sponsor shall reimburse PRA
for reasonable out-of-pockets costs and expenses related to travel that are
actually incurred and paid by PRA and necessary for the performance of the
Services described above.  Payment of such costs and expenses shall be
contingent upon the provision by PRA of a summary of receipts or reasonably
detailed supporting documentation

 

 
CONFIDENTIAL
Page 7 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
3.3 
Investigator Grants and Reconciliation.



 
In order to provide for timely payments to Investigators, Sponsor will make an
advance payment to PRA of an amount agreed to by the parties upon execution of a
Task Order.  PRA will submit to Sponsor quarterly invoices in advance for
estimated amounts to be paid to Investigators to be incurred in the upcoming
quarter to ensure that adequate funds are available to pay such
expenses.  Sponsor agrees that PRA will not make payments to Investigators
without sufficient funds available.  The advance payment will be retained by PRA
until the completion of the Services, at which time a reconciliation of expenses
will be done to ensure that Sponsor pays for only those expenses actually
incurred. The above advance payment will then be applied to the final invoice,
if unpaid, and any remaining advance payment will be refunded to Sponsor within
[**] days from the date of the final reconciliation.



3.4
Invoices



 
a.
Invoices for Services and pass-through expenses will be submitted in accordance
with the Payment Schedule associated with the relevant Task Order and will be
prepared monthly, or as frequently as necessary.  Any final payments specified
in the Task Order will be invoiced upon completion of the project and delivery
to Sponsor of any final study databases, reports or other deliverables as
specified in the Project Specifications.  If a final payment is specified in a
Task Order, it will be due within [**] days of Sponsor’s receipt of invoice
unless Sponsor notifies PRA in writing of any deficiencies in the Services.  PRA
will correct any such deficiencies within [**] days of notice and will resubmit
the final invoice to Sponsor immediately upon final shipment of the corrected
project deliverable(s).



 
b.
All invoices under this Agreement will be forwarded to the Sponsor
representative designated in the relevant Task Order.



 
c.
All payments under this Agreement will be remitted to the PRA affiliate named in
the Task Order, to the address and in the manner set forth in the Payment
Schedule of the applicable Task Order.



3.5
Payment Terms



Sponsor agrees to pay for Services and pass-through expenses in accordance with
the Payment Schedule outlined in each Task Order or associated
Amendment.  Sponsor will pay for all Services, pass-through expenses and other
correctly invoiced items within [**] days of receipt of invoice.  All payments
will be made in the currency noted in the Payment Schedule of the Task
Order.  All fees for Services and pass-through expenses are exclusive of VAT
(including non-refundable VAT), local taxes, charges or remittance fees, which
Sponsor will pay when applicable.  PRA reserves the right to charge interest
against any unpaid overdue balance a the rate of [**] percent ([**]%) per month,
except against amounts reasonably withheld by Sponsor due to PRA’s failure to
provide Services in accordance with the applicable Task Order.
 

 
CONFIDENTIAL
Page 8 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
3.6
Project Delays



 
a.
Postponement of Early Development Services is addressed in Exhibit A-1 attached
hereto.



 
b.
For product registration studies, in the event that Sponsor requests temporary
cessation of work due to clinical holds imposed by regulatory authorities or any
other reason, Sponsor agrees that certain activities, such as site maintenance
and database maintenance, may continue during the delay and Sponsor will pay the
expenses associated with this maintenance.  In addition, during the period of
delay, Sponsor will have the option to request that PRA hold the Key Personnel,
for up to [**] days, so that they remain available to re-initiate work
immediately upon notice by Sponsor.  During such period, Sponsor will pay to PRA
a monthly fee equal to the [**].  In the event of a project delay where Sponsor
does not agree to hold the Key Personnel, PRA may re-assign the staff to other
projects.



 
c.
The Parties will cooperate with one another in fulfilling their respective
obligations under this Agreement and each Task Order issued hereunder. The
Parties agree that, in certain instances, timely and complete performance
depends upon cooperation between PRA and Sponsor. Therefore, in the event PRA
does not meet a Milestone which is attributable to:



 
i.
Any event or circumstance described in Section 2.2(a); or



 
ii.
Sponsor’s failure to cooperate with PRA in the performance of Services
undertaken by PRA within the timelines and budget provided for in the affected
Task Order; or



 
iii.
Sponsor’s failure to perform its obligations under this Agreement, or any
affected Task Order,



then PRA will not be accountable for such delay and the Parties will make
appropriate modifications to the Project Specifications, Project Schedule,
Budget for Services and/or Pass-Through Budgets attached to the affected Task
Order, pursuant to Section 2.2.


3.7
Currency Management.

The Parties agree that neither should receive a material benefit or detriment
from currency exchange rate fluctuation between the currencies in which costs
are incurred, and the currencies for pricing or invoicing and payment.
 

 
CONFIDENTIAL
Page 9 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
a. Fees for Services.  Sponsor acknowledges that, due to fluctuations in
currency exchange rates, PRA’s actual fees may be greater or lesser than the
budgeted amounts contained in a Task Order.  If the fees for Services in
currencies other than the currency used in the Budget for Services exceed $[**]
PRA may calculate a foreign currency exchange adjustment.


b. Expenses. For pass-through expenses and investigator payments, conversion
from the currency in which the payment is made to the contract currency will
occur at the time the transaction is processed using daily exchange rates
provided by TheFinancials.com. These transaction dates and exchange rates used
will be provided with each invoice for pass through expenses and upon request
for investigator payments.


c. In Early Development Services the Study budget will be agreed upon in the
currency of the country where the Study will be performed, provided however, if
an exchange rate fluctuation mechanism is applicable the mechanism will be set
out in the Task Order.


4.0
Term and Termination



4.1
Term



Unless earlier terminated according to Section 4.2, 4.3, or 4.4 below, this
Agreement will remain in effect for an initial term of two (2) years from the
Effective Date, and thereafter will renew automatically for successive terms of
one (1) year unless either party notifies the other party of termination of the
Agreement no later than sixty (60) days prior to renewal hereof.  In the event
of non-renewal by either party, the term of this Agreement applicable under any
outstanding Task Order will continue until completion of the Services described
in such Task Order or appropriate termination of the Task Order.


4.2
Termination without Cause



The Sponsor may terminate the Agreement or any Task Order issued hereunder
pursuant to CCMO Guidelines 2009 and upon sixty (60) days written notice to PRA.
Should Sponsor terminate this Agreement or a Task Order without cause, the
termination process and associated fees will be as follows:


 
a.
Sponsor and PRA will meet within thirty (30) days of PRA’s receipt of such
termination notice to develop a plan for (a) closing down administration of this
Agreement or (b) closing down the Study which is the subject of the terminated
Task Order, which will include transferring any remaining tasks or other
responsibilities to Sponsor or its designee.



 
b.
Sponsor will pay five (5%) of the remaining unpaid total Budget for Services
attached to the terminated Task Order, or such other amount as is specified in a
Task Order, as a termination fee for early termination of a Task Order provided
that in no instance shall such amount be in excess of $[**] U.S.D. Any and all
deposits previously paid by Sponsor shall be returned to Sponsor within [**]
days of such termination.

 

 
CONFIDENTIAL
Page 10 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
 
c.
In addition to the termination fee described in this Section, Sponsor will also
pay to PRA the actual costs incurred in providing the Services and the
pass-through expenses incurred in the performance of the terminated Task Order,
as well as the actual costs and the pass-through expenses incurred in the course
of winding down or closing out the terminated Task Order.



4.3
Termination by Sponsor for Cause



Failure of PRA to comply with any of the material terms or conditions of this
Agreement or any Task Order will entitle Sponsor to give written notice of
default via certified/return receipt mail or overnight courier to ensure receipt
by PRA.  If PRA does not cure the default within [**] days of receipt of notice
(or for such reasonable amount of time thereafter if the default is not
susceptible of cure within [**] days), this Agreement may be terminated by
Sponsor, which will not be obligated to pay the early termination fees pursuant
to Section 4.2 above.  Provided, however, that Sponsor will pay PRA for all
Services rendered and pass-through expenses incurred pursuant to this Agreement
or any terminated Task Order.  Assuming termination is not based upon PRA’s
failure to comply with any of the material terms or conditions of this Agreement
or any Task Order, Sponsor will also pay for Services and pass-through expenses
necessary to conduct an orderly winding down of the administration of this
Agreement, or any terminated Task Order, which amount will not exceed the
remaining unpaid balance of the Budget for Services of the Task Order, unless
special circumstances warrant otherwise.  As soon as practicable following
receipt of notice of termination under this Section 4.3, PRA will submit an
itemized accounting of pass-through expenses and costs incurred, costs
anticipated, and payments received in order to determine a balance to be paid by
either party to the other.  Such balance will be paid by Sponsor within [**]
days of completion of work. Any and all advance payments previously paid by
Sponsor and not used by PRA shall be returned to Sponsor within [**] days of
such termination.



4.4
Termination by PRA for Cause



Failure of Sponsor to comply with any of the material terms or conditions of
this Agreement or to respond to PRA’s inquiries or requests for information will
entitle PRA to give written notice of default via certified/return receipt mail
or overnight courier to ensure receipt by Sponsor.  If Sponsor does not cure the
default within [**] days of receipt of notice (or for such reasonable amount of
time thereafter, if the default is not susceptible of cure within [**] days),
this Agreement may be terminated by PRA, which will cease performance of
Services.  The cessation of Services in accordance with this Section will not be
a default of performance obligations by PRA, nor will it be a breach of this
Agreement or any Task Order.  Sponsor will pay to PRA all amounts due and owing
for Services performed, pass-through expenses incurred, costs associated with
winding down activities and the early termination fee, described in Section 4.2
above, as well as any late fees which may be due, pursuant to Section 3.5 above.
 

 
CONFIDENTIAL
Page 11 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 



If in the reasonable assessment of PRA, its continued performance of the
Services contemplated by this Agreement or any Task Order could constitute a
potential or actual violation of legal, regulatory, ethical or scientific
standards, then PRA may terminate this Agreement or any Task Order by giving
written notice stating the effective date (which may not be less than sixty [60]
days from the notice date) of such termination.  The parties shall use all
reasonable efforts to rectify the alleged violation prior to the end of the
sixty (60) day notice period.


4.5
Termination for Other Reasons



Either party may terminate this Agreement and all Task Orders hereunder,
effective immediately upon written notice to the other party, if the other
party: (i) files a voluntary petition in bankruptcy or has an involuntary
bankruptcy petition filed against it, which is not dismissed within thirty (30)
days after its institution, (ii) is adjudged as bankrupt, (iii) becomes
insolvent, (iv) has a receiver, trustee, conservator or liquidator appointed for
all or a substantial part of its assets, (v) ceases to do business, (vi)
commences any dissolution, liquidation or winding up, or (vii) makes an
assignment of its assets for the benefit of its creditors.


4.6
Survival



Expiration or termination of this Agreement will not relieve the Parties of any
obligation accruing prior to such expiration or termination.  In addition, the
Sections on Payment, Term and Termination, Representations and Warranties,
Debarment Certification, Disposition of Computer Files and Study Materials,
Ownership and Confidentiality, Indemnification, and Employees as well as any
other sections which by their nature should survive, will survive expiration or
termination of this Agreement for ten (10) years.


5.0
Representations and Warranties



5.1
Acknowledgments



Sponsor acknowledges and agrees that the results of the Services to be provided
hereunder are inherently uncertain and that, accordingly, there can be no
assurance, representation or warranty by PRA that the drug, compound, device or
other material which is the subject of research covered by this Agreement or any
Task Order issued hereunder can, either during the term of this Agreement or
thereafter, will be successfully developed or, if so developed, will receive the
required approval by the United States Food and Drug Administration (“FDA”) or
other regulatory authority.



5.2           Mutual Representations


Each of the Parties represents, warrants and covenants to the other that: (a) it
is a corporation duly incorporated, validly existing and in good standing; (b)
it has taken all necessary actions on its part to authorize the execution,
delivery and performance of the obligations undertaken in this Agreement, and no
other corporate actions are necessary with respect thereto; (c) it is not a
party to any agreement or understanding and knows of no law or regulation that
would prohibit it from entering into and performing this Agreement; (d) when
executed and delivered by it, this Agreement will constitute a legal, valid and
binding obligation of it, enforceable against it in accordance with this
Agreement’s terms; (e) it is duly licensed, authorized or qualified to do
business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for it to perform its obligations
under this Agreement; (f) it will perform its obligations hereunder in
accordance with current industry standards, the terms of this Agreement and any
Task Order issued hereunder; (g) it will perform its obligations hereunder in
accordance with all applicable federal, international, state or local law or
regulation; (h) performance of its obligations hereunder will not infringe or
violate the rights of any third party including but not limited to property,
contractual, employment, trademark, trade secrets, copyright, patent,
proprietary information and non-disclosure rights; and (i) it will not enter
into any other agreements which would interfere or prevent performance of the
obligations described herein.
 

 
CONFIDENTIAL
Page 12 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
5.3
Representations and Warranties of Sponsor



 
a.
Sponsor represents and warrants that it has the right, title and interest in the
drug, compound, device or other material which is the subject of research
covered by this Agreement or any Task Order (whether such right, title and
interest is held solely by Sponsor or jointly with others) and that it has the
legal right, authority and power to enter into this Agreement, and to perform
any clinical trial which is the subject of a Task Order issued hereunder.



 
b.
If Sponsor requires PRA to use MedDRA to code, analyze or report data for a
Study, Sponsor represents and warrants that it has a current and valid license
agreement with the Maintenance and Support Services Organization (“MSSO”) to use
MedDRA.  Furthermore, if PRA is required to use WHO Drug, WHO Herbal or WHO ART
for coding of data, Sponsor warrants and represents that it has a current and
valid license agreement with The Uppsala Monitoring Centre for the dictionaries
which PRA will be required to use.  If Sponsor does not currently have such
licenses, it represents and warrants that such licenses will be in place prior
to PRA’s delivery of data which is coded using these dictionaries. PRA will not
be liable to Sponsor for use of data coded without proper licensing, and Sponsor
will hold PRA harmless in these occasions.



 
c.
Sponsor further warrants and represents that for any software application,
computer system or program that is required to be used by PRA in the performance
of Services to which PRA does not hold a license at the commencement of this
Agreement or the relevant Task Order, Sponsor will have acquired and will
maintain current and valid licenses which are necessary for the use of such
applications or programs, and that PRA’s use of such applications or programs
will not subject PRA to any liability for such use.



5.4
Representations and Warranties of PRA



 
a.
PRA represents and warrants that the personnel assigned to perform Services
rendered under this Agreement will be capable professionally. PRA represents and
warrants that the Services provided under this Agreement will be of commercially
reasonable quality in accordance with any specifications or requirements set
forth in a Task Order and will be performed in a professional, diligent and safe
manner in accordance with industry standards.

 

 
CONFIDENTIAL
Page 13 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 



 
b.
PRA further represents and warrants that it will make available to Sponsor or to
the responsible regulatory authority relevant records, programs, and data as may
be reasonably requested by Sponsor for purposes related to filing and
prosecution of Sponsor's related new drug applications.



 
c.
PRA's sole obligation for material breach of a representation and warranty set
out in this Section will be to correct or replace that portion of the Services
that fails to materially conform thereto.



 
d.
On [**] basis PRA shall submit to Sponsor financial statements, including but
not limited to, a balance sheet, a statement of operations and a statement of
cash flows and all notes thereto (the "Statements").  The Statements shall be
audited and such proof of audit shall be provided to Sponsor.  Sponsor shall
review such Statements and return them to PRA within [**] days of receipt.  The
Statements are considered PRA Information and subject to the provisions of
Section 10.2 below.



5.5           No Other Warranties


The parties’ warranties and representations contained in this Agreement are in
lieu of all other warranties expressed or implied.


6.0
Debarment Certification

 
a.
PRA certifies that it has not been debarred under Section 306 of the Federal
Food, Drug, and Cosmetic Act, 21 U.S.C. §335a(a) or (b) or any equivalent local
law or regulation.  In the event that PRA becomes debarred, PRA agrees to notify
Sponsor immediately.



 
b.
PRA certifies that it has not and will not use in any capacity the services of
any individual, corporation, partnership, or association which has been debarred
under Section 306 of the Federal Food, Drug and Cosmetic Act, 21 U.S.C §335a (a)
or (b) or any equivalent local law or regulation.  In the event that PRA becomes
aware of or receives notice of the debarment of any individual, corporation,
partnership, or association providing services to PRA, which relate to the
Services being provided under this Agreement, PRA agrees to notify Sponsor
immediately.

 

 
CONFIDENTIAL
Page 14 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
7.0
Inspections



7.1
Inspection by Sponsor



During the term of this Agreement, PRA will permit representatives of Sponsor
who are not competitors of PRA to examine, at a reasonable time during normal
business hours and subject to at least [**] days prior written notice to PRA:
(i) the facilities where the Services are being, will be or have been conducted;
(ii) instrumentation and procedures being used by PRA to complete any Task
Order; (iii) related study documentation, the data generated for a Task Order,
including notes, schedules, written reports or other work product which may
document work done and results achieved, as well as quality assurance records;
and (iv) any other relevant information necessary for Sponsor to confirm that
the Services are being or will be or have been conducted in conformance with
applicable standard operating procedures, the specific Task Orders, this
Agreement and in compliance with applicable laws and regulations.  PRA will
provide copies of any materials reasonably requested by Sponsor during such
inspection.


7.2
Inspection by Regulatory Authorities



During the term of this Agreement, each party will permit regulatory authorities
to examine, (i) the facilities where the Services are being conducted; (ii)
study documentation; and (iii) any other relevant information, including
information that may be designated by one or both of the Parties as
confidential, reasonably necessary for regulatory authorities to confirm that
the Services are being conducted in compliance with applicable laws and
regulations.  Each party will immediately notify the other if any regulatory
authority schedules, or without scheduling, begins an inspection that relates to
the Services or the Parties’ respective obligations hereunder.


If any one of Sponsor’s Task Orders is the subject of any part of an inspection,
Sponsor shall be informed of the inspection immediately, and shall be accorded
the opportunity to be present for such inspection, if time permits.  If the
regulatory agency issues a written inspectional observation of PRA’s facilities
or its general laboratory practices, which may be involved in the Services, or
on any part of a Sponsor’s Task Order, a copy of this written observation along
with PRA’s response will be provide to Sponsor immediately.


7.3 
Inspections of Trial Site(s) by PRA



In connection with PRA’s provision of Services as specified in this Agreement
and any associated Task Order, PRA may conduct monitoring visits and/or
inspections of Trial Sites.  Based on PRA’s observations during such Trial Site
visits and inspections, PRA may decide: (i) that enrollment should be suspended
at the Trial Site; (ii) that a Trial Site’s non-compliance needs to be reported
to Sponsor and/or regulatory authorities; and/or (iii) Trial Site’s
participation in a Study needs to be terminated.  Upon such a determination, PRA
will present to Sponsor a basis for its decision. If Sponsor disagrees with the
basis for PRA’s decision, PRA will assign its contract with the Trial Site to
Sponsor and Sponsor agrees to accept such assignment and to be responsible for
all contractual duties and obligations to the Trial Site.


8.0
Disposition of Computer Files and Study Materials



PRA will take reasonable and customary precautions, including periodic backup of
computer files, to prevent the loss or alteration of Sponsor's study data,
documentation, and correspondence.  In no event shall PRA dispose of any data or
other information obtained or generated in the course of providing the Services
hereunder without giving Sponsor [**] days’ prior written notice of its intent
to do so.  Upon termination of this Agreement, and notice to Sponsor PRA will
dispose of Sponsor computer-stored files and study materials according to PRA's
internal standard operating procedures; with evidence of destruction provided to
Sponsor. Sponsor may communicate any special request for the disposition of
materials in writing to PRA.  Sponsor will bear all costs incurred by PRA in
complying with any such written instructions furnished by Sponsor.  PRA will
provide a written estimate to Sponsor, and Sponsor will provide written
approval, of all such costs prior to any action by PRA.
 

 
CONFIDENTIAL
Page 15 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 



9.0
Ownership of data and intellectual property



All data (including without limitation, written, printed, graphic, video and
audio material, and information contained in any computer database or computer
readable form) generated by PRA in the course of conducting the Services (the
“Data”) and related to the Services will be Sponsor’s property.  Any
copyrightable work created in connection with performance of the Services and
contained in the Data will be considered work made for hire, whether published
or unpublished, and all rights therein will be the property of Sponsor as
employer, author and owner of copyright in such work.


PRA understands and agrees that the underlying rights to the intellectual
property and materials that are the subject of each Task Order, including,
without limitation, all intellectual property rights in Sponsor’s drug
candidates or products, are owned solely by Sponsor.  Neither PRA, its
Affiliates nor any of their respective Subcontractors will acquire any rights of
any kind whatsoever with respect to Sponsor’s drug candidates or products as a
result of conducting Services hereunder.  All rights to any know-how, trade
secrets, developments, discoveries, inventions or improvements (whether or not
patentable) conceived or reduced to practice in the performance of work
conducted under this Agreement by PRA’s or its Affiliates’ employees, or
independent contractors, either solely or jointly with employees, agents,
consultants or other representatives of Sponsor (the “Intellectual Property”),
will be owned solely by Sponsor.  PRA, its Affiliates and their respective
employees and Subcontractors will sign and deliver to Sponsor all writings and
do all such things as may be necessary or appropriate to vest in Sponsor all
right, title and interest in and to such Intellectual Property.  PRA will
promptly disclose to Sponsor any such Intellectual Property arising under this
Agreement.  Sponsor may, in its sole discretion, file and prosecute in its name
and at its expense, patent applications on any patentable inventions within the
Intellectual Property.  Upon the request of Sponsor, and at the sole expense of
Sponsor, PRA will assist Sponsor in the preparation, filing and prosecution of
such patent applications and will execute and deliver any and all instruments
necessary to effectuate the ownership of such patent applications and to enable
Sponsor to file and prosecute such patent applications in any country.


Notwithstanding the foregoing, Sponsor agrees that PRA possesses or may in the
future possess analytical methods, computer technical expertise and software,
which have been independently developed by PRA and which will remain the sole
and exclusive property of PRA, except to the extent that improvements or
modifications include, incorporate or are based upon Sponsor's information.
Improvements or enhancements made to PRA’s processes or methods which are
independently developed incidental to the provision of Services hereunder will
remain the sole property of PRA. Sponsor may use this information of PRA free of
charge for interpretation purposes or regulatory authorities’ purposes or for
any purposes that are appropriate within the scope of this Agreement. Any
improvement on information of Sponsor will remain the sole property of Sponsor.
 

 
CONFIDENTIAL
Page 16 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
10.0 
Confidential Information



10.1
Sponsor Confidential Information



 
a.
Sponsor may disclose confidential information to PRA during the course of this
Agreement.  All information provided by or on behalf of Sponsor or data
collected by PRA during the performance of the Services is deemed to be the
confidential information of Sponsor and is hereinafter referred to as “Sponsor
Information”.  PRA will not disclose Sponsor Information to any person other
than its employees, agents, Investigators, Trial Sites and independent
contractors involved in the Services or use any such information for any purpose
other than the performance of Services without the prior written consent of
Sponsor.



 
b.
PRA will ensure that it and its Affiliates’ employees, agents, Investigators,
Trial Sites and independent contractors involved in the Services will comply
with terms substantively similar to the confidentiality provisions of this
Agreement.  PRA will disclose only the Sponsor Information to those of its
employees, agents, Investigators, Trial Sites and independent contractors who
reasonably need to know the Sponsor Information.  PRA further agrees to take all
practicable steps to ensure that the Sponsor Information will not be used by its
directors, officers or employees, except on like terms of confidentiality as
aforesaid, and will be kept fully private and confidential by them.



 
c.
PRA will exercise due care to prevent the unauthorized disclosure and use of
Sponsor Information associated with the Services.  PRA agrees that it will use
any Sponsor Information only for purposes of providing Services to Sponsor
hereunder and for no other purpose without the prior written consent of Sponsor.



 
d.
This confidentiality, nondisclosure and nonuse provision will not apply to
Sponsor Information that PRA can demonstrate by competent evidence:



 
i.
was known by PRA before initiation of the Services or which is independently
discovered, after the initiation of the Services, without the aid, application
or use of Sponsor Information, as evidenced by written records;



 
ii.
was in the public domain at the initiation of the Services or subsequently
became publicly available through no fault or action of PRA; or



 
iii.
was disclosed to PRA on a non-confidential basis by a third party authorized to
disclose it.

 

 
CONFIDENTIAL
Page 17 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
 
e.
In no event will either party be prohibited from disclosing confidential
information of the other party to the extent required by law to be disclosed,
provided that the disclosing party provides the non-disclosing party with
written notice thereof, prior to disclosure, to the extent reasonably
practicable, discloses only what is required to be disclosed by law or
regulation, and, at the non-disclosing party’s request and expense, cooperates
with the non-disclosing party’s efforts to obtain a protective order or other
confidential treatment of the confidential information required to be disclosed.



 
f.
Subject to CCMO Guidelines 2009, PRA shall not publish any articles or make any
presentations relating to the Services, Sponsor Information or referring to data
generated as part of the Services, in whole or in part, without the prior
written consent of Sponsor.



10.2
PRA Confidential Information



Sponsor agrees that all business processes, contract terms, prices, procedures,
policies, methodologies, systems, computer programs, software, applications,
databases, proposals and other documentation generally used by PRA and not
developed solely for Sponsor are the exclusive proprietary and confidential
property of PRA (hereinafter “PRA Information”) or the third parties from whom
PRA has secured the right of use.  Sponsor agrees that all PRA Information,
along with any improvement, alteration or enhancement made thereto during the
course of the Services, will be the exclusive proprietary and confidential
property of PRA, and will be subject to the same degree of protection as is
required of PRA to protect Sponsor Information.


10.3
 
Return or Destruction of Information



At the conclusion of a Study, PRA will deliver to Sponsor all Sponsor
Information in its possession unless Sponsor directs otherwise.  Upon the
written request of the Sponsor, PRA shall either destroy; with evidence of
destruction provided to Sponsor or return to the Sponsor the Sponsor
Information.  PRA shall use all reasonable efforts to destroy all notes,
summaries, analyses and reports made by PRA’s employees, agents and consultants
containing such Sponsor Information.  Provided, however, that PRA shall be
entitled to retain in confidence under this Agreement, including without
limitation Paragraph 2: (i) one (1) archived copy of Sponsor Information and all
materials created by PRA and containing Sponsor Information, including without
limitation notes and memoranda, solely for the purpose of administering PRA’s
obligations under this Agreement; and (ii) Sponsor Information contained in
PRA’s electronic back-up files that are created in the normal course of business
pursuant to PRA’s standard protocol for preserving its electronic records.


11.0
Publicity



Sponsor may use, refer to and disseminate reprints of scientific, medical and
other published articles which disclose the name of PRA consistent with
applicable international copyright laws, provided such use does not constitute
an endorsement of any commercial product or service by PRA.  Neither party will
disclose publicly or utilize in any advertising or promotional materials or
media the existence of this Agreement or its association with the other, or use
of the other party’s name or the name of any of the other party’s Affiliates,
divisions, subsidiaries, products or investigations without the prior written
permission of the other party.  Further, either party may make such public
disclosures as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations.
 

 
CONFIDENTIAL
Page 18 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
12.0
Indemnification



12.1
Sponsor’s Agreement



 
a.
Sponsor will indemnify, defend and hold harmless PRA, its Affiliates, and their
officers, directors, agents, employees, and independent contractors approved by
Sponsor (each an “Indemnitee”) against any claim, suit, action, proceeding,
arbitration or investigation, pending or threatened by a third party (each a
“Claim”) against Indemnitees based on, relating to or in connection with the
Services and other work conducted under this Agreement, including but not
limited to court costs, reasonable legal fees, awards or settlements.  PRA will
promptly notify Sponsor upon receipt of notice of any Claim (provided that the
failure to give such notice will not relieve Sponsor of its obligations under
this Section except to the extent, if at all, it is prejudiced thereby) and will
permit Sponsor's attorneys and personnel, at Sponsor's discretion and cost, to
handle and control the defense of any such Claim.  In the event that
representation of PRA and Sponsor by the same counsel is a conflict of interest
for such counsel, PRA may select its own independent counsel, at Sponsor’s
expense, without relieving Sponsor of its obligations under this Section.



 
b.
Under no circumstances, however, will Sponsor accept liability, settle or
otherwise compromise any Claims without prior written consent of PRA.  PRA will
fully cooperate and aid in any such defense.



 
c.
Sponsor will not indemnify, defend, or hold harmless PRA against any Claim to
the extent that such Claim arose as a result of PRA’s negligence, bad faith,
recklessness, intentional misconduct or material breach of this Agreement or any
Task Order hereunder, or failure to act on the part of Sponsor, its
subsidiaries, employees, agents, or subcontractors during the term of this
Agreement.  Under such circumstances PRA will repay to Sponsor all reasonable
defense costs incurred by Sponsor on its behalf.

 
12.2
PRA’s Agreement



 
a.
PRA will indemnify, defend and hold harmless Sponsor and its employees,
officers, and directors against any and all losses, costs, expenses and damages,
including but not limited to reasonable attorney’s fees, based on a personal
injury resulting from PRA’s negligence, intentional misconduct, or material
breach of this Agreement or any Task Order hereunder.  Sponsor will promptly
notify PRA upon receipt of notice of any claim for which it intends to seek
indemnification hereunder, provided that the failure to give such notice will
not relieve PRA of its obligations under this Section except to the extent, if
at all, it is prejudiced thereby.  Sponsor will permit PRA’s attorneys and
personnel, at PRA’s discretion and cost, to handle and control the defense of
any such claim.  In the event that representation of Sponsor and PRA by the same
counsel is a conflict of interest for such counsel, Sponsor may select its own
independent counsel, at PRA’s expense, without relieving PRA of its obligations
under this Section.

 

 
CONFIDENTIAL
Page 19 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
 
b.
Under no circumstances, however, will PRA accept liability, settle or otherwise
compromise any claims subject to indemnification under this Section without
prior written consent of Sponsor.  Sponsor will fully cooperate and aid in any
such defense.



 
c.
PRA does not agree, and will have no obligation to indemnify, defend or hold
harmless Sponsor against any claim to the extent that such claim arose as a
result of Sponsor’s negligence, recklessness, intentional misconduct or material
breach of this Agreement or any Task Order hereunder.  Under such circumstances
Sponsor will repay to PRA all reasonable defense costs incurred by PRA on its
behalf.



12.3
Limits of Liability



PRA's liability for direct damages hereunder will not exceed two times the total
fees payable by Sponsor to PRA under the applicable Task Order.  In no event
will PRA be liable to Sponsor for any indirect, incidental, special, or
consequential damages or lost profits arising out of or related to its provision
of Services to Sponsor, even if PRA has been advised of the possibility of such
damages, except to the extent that such damages result from the negligence, bad
faith, recklessness or intentional misconduct of PRA, its employees, independent
contractors or agents.


12.4
Insurance



 
a.
Sponsor Insurance.  During the term of this Agreement, and for a period of [**]
following the termination of this Agreement or completion of each Task Order,
Sponsor shall maintain in full force and effect a policy or policies or
self-insurance of:



 
i.
general liability insurance (with product liability endorsements) with limits of
not less than [**] Dollars ($[**]);



 
ii.
products liability with limits of not less than [**] Dollars ($[**]); and



 
iii.
clinical trials insurance in compliance with local compulsory requirements



PRA may from time to time request evidence confirming such insurance.


 
b.
PRA Insurance.  PRA shall at all times during the term of this Agreement and any
extended terms thereof, provide and maintain at its own expense, the following
types of insurance:



 
i.
Professional Liability: Professional Liability covering all professional acts,
errors and omissions in an amount of not less than [**] Dollars ($[**]) per
occurrence and in the aggregate.

 

 
CONFIDENTIAL
Page 20 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
 
ii.
General Liability: Commercial General Liability insurance against claims for
bodily injury and property damage in an amount of not less than [**] Dollars
($[**]) per occurrence and in the aggregate.



 
iii.
Workers Compensation and Employers’ Liability: To comply with the statutory
requirements of the state(s) in which the Services are performed.  The policy
shall include Employers’ Liability for not less than [**] Dollars ($[**]) per
accident.



 
c.
General Terms



 
i.
All policies shall be issued by one or more insurance companies rated A- VII or
better by the BEST Rating guide or its equivalent.



 
ii.
Such insurance may be provided on a claims-made basis (with the exception of
workers compensation and employers’ liability), however, such insurance shall
have a retroactive date prior to the date that any work will be performed
pursuant to the Agreement, and shall be maintained (or shall have an extended
reporting period) of at least [**] after the termination of this Agreement.



 
iii.
In the event that such policies are cancelled, terminated or altered, the
insured party shall endeavor to provide at least thirty (30) days prior written
notice to the other party.



 
iv.
It is agreed and understood that the above limits are minimum required amounts
and are not limitations of liability.



13.0
Independent Contractor Relationship



PRA and Sponsor are independent contractors.  Nothing in this Agreement will be
construed to create the relationship of partners, joint venturers, or employer
and employee between PRA and Sponsor or PRA's employees.  Neither party, nor its
employees, or independent contractors will have authority to act on behalf of or
bind the other party in any manner whatsoever unless otherwise authorized in
this Agreement or a specific Task Order or in a separate writing signed by both
Parties.


14.0
Employees



Neither party, during the term of this Agreement and for [**] thereafter, will,
without the prior written consent of the other party, directly or indirectly
solicit for employment or contract, attempt to employ or contract with or assist
any other entity in employing, contracting with or soliciting for employment or
contract any employee or executive who is at that time employed/contracted by
the other party and who had been employed/contracted by the other party in
connection with one or more Task Orders issued hereunder.  Provided, however,
that the foregoing provision will not prevent either party from conducting
solicitation via a general advertisement for employment that is not specifically
directed to any such employee or from employing any such person who responds to
such solicitation.
 

 
CONFIDENTIAL
Page 21 of 41

 

--------------------------------------------------------------------------------


 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
15.0
Notices



Except as otherwise provided, all communications and notices required under this
Agreement will be mailed by first class mail or sent via nationally recognized
overnight courier to the addresses set forth below, or to such other addresses
as the Parties from time to time specify in
writing.                                                              



If to Sponsor: If to PRA:    
Idenix Pharmaceuticals, Inc.
Pharmaceutical Research Associates, Inc.
60 Hampshire Street
4130 ParkLake Avenue
Cambridge, MA 02139
Suite 400
USA
Raleigh, NC  27612



16.0
Force Majeure



If the performance of this Agreement by PRA or Sponsor is prevented, restricted,
interfered with or delayed (either totally or in part) by reason of any cause
beyond the control of the Parties (including, but not limited to, acts of God,
explosion, disease, weather, war, insurrection, terrorism, civil strike, riots
or extensive power failure), the party so affected will, upon giving notice to
the other party as soon as is practical, be excused from such performance to the
extent of such prevention, restriction, interference or delay, provided that the
affected party will use reasonable efforts to avoid or remove such causes of
non-performance and will continue performance whenever such causes are removed.


17.0
Governing Law



This Agreement will be governed in all respects by the laws of the State of
Delaware, United States of America without regard to its conflict of laws
principles.


PRA is and for the duration of this Agreement shall be in compliance with all
federal, state, local and foreign laws, governmental regulations, rules and
requirements and binding administrative and court orders (collectively "Laws")
applicable to PRA, including all Laws applicable to its provision of the
Services.


18.0
Severability



If any of the provisions or a portion of any provision of this Agreement is held
to be unenforceable or invalid by a court of competent jurisdiction, the
validity and enforceability of the enforceable portion of any such provision
and/or the remaining provisions will not be affected thereby.

 

 
CONFIDENTIAL
Page 22 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
19.0
Assignment



This Agreement shall inure to the benefit and be binding upon the successors and
assigns of PRA and the Sponsor.  Sponsor may assign its rights and/or
obligations hereunder without the prior consent of PRA. PRA shall not assign its
rights and/or obligations under this Agreement without the prior written consent
of Sponsor, unless the assignment is in connection with the sale of all or
substantially all of its assets.


20.0
Waiver



No waiver of any term, provision or condition of this Agreement whether by
conduct or otherwise in any one or more instances will be deemed to be construed
as a further or continuing waiver of such term, provision or condition or of any
other term, provision or condition of this Agreement.


21.0
Entire Agreement



This Agreement, including all Exhibits hereto contains the full understanding of
the Parties with respect to the Services and supersedes all existing Agreements
and all other oral, written or other communications between the Parties
concerning the subject matter hereof. This Agreement will not be modified in any
way except in writing and signed by a duly authorized representative of Sponsor
and an authorized officer of PRA.
 
22.0
English Language



The Parties hereto confirm that this Agreement as well as any other documents
relating hereto, including notices, have been and shall be drawn up in the
English language only.


23.0
Counterparts



This Agreement may be executed in several counterparts, each of which will be
deemed an original (including facsimile counterparts), but all of which will
constitute one and the same instrument.


24.0
Arbitration



In the event a dispute relating to this Agreement or any Task Order arises
between the Parties, the Parties will use all reasonable efforts to resolve the
dispute through direct discussions for a period of [**] days.  The senior
management of each party is committed to respond to any such
dispute.  Subsequent to such [**] period either party may, but will not be
required to, resort to binding arbitration procedures.  If arbitration is being
conducted it will take place within the State of Delaware.


The undersigned have executed this Agreement as of the day and year noted below.
 

 
CONFIDENTIAL
Page 23 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
Pharmaceutical Research Associates, Inc.
 
Idenix Pharmaceuticals, Inc.
     
/s/ Colin Shannon
 
/s/ Douglas L. Mayers
Name
 
Name
C.O.O.
 
Exec. VP and CMO
Title
 
Title
28 Sept. 2009
 
    6 October 2009
Date
 
Date



LIST OF EXHIBITS


Exhibit A:
Form of Task Order – Product Registration
Exhibit A-1:
Form of Task Order – Phase I Early Development
Exhibit A-2:
Form of Task Order – Laboratory Services
Exhibit B:
Form of Amendment

 

 
CONFIDENTIAL
Page 24 of 41


 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
EXHIBIT A:


FORM OF TASK ORDER (Product Registration)
 
Task Order Number:_____
 
Sponsor Project Number: _________
 
This Task Order is made and entered into on <Month> <Day>, <Year>, the Effective
Date, by and between Idenix Pharmaceuticals, Inc., with offices at 60 Hampshire
Street, Cambridge, MA 02139, USA (hereinafter referred to as “Sponsor”) and
Pharmaceutical Research Associates, Inc., a corporation of the Commonwealth of
Virginia, with offices at 4130 ParkLake Avenue, Suite 400, Raleigh, NC  27612
(hereinafter referred to as “PRA”).


WHEREAS, Sponsor and PRA have entered into that certain Master Agreement for
Clinical Trials Management Services dated the <day> of <month>, 200_
(hereinafter referred to as the “Master Agreement”); and


WHEREAS, pursuant to the Master Agreement, PRA has agreed to perform certain
Services in accordance with Task Orders from time to time entered into by the
Parties, as more fully provided in Section 2 of the Master Agreement, and
Sponsor and PRA now desire to enter into such a Task Order.


WHEREAS, PRA and Sponsor desire that PRA provide certain Services with respect
to a ___________________________________________________________, (the “Study”)
for the study of the drug ___________________________ (“Study Drug”) as set out
in the Protocol titled: ________________, which is incorporated herein by
reference.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:


1.      Project Specifications.  PRA will perform the services described in the
Project Specifications, attached hereto as Appendix A, in accordance with the
Project Schedule, attached hereto as Appendix B and any other documents attached
to this Task Order (“Services”).


2.      Compensation.  For performance of these Services, Sponsor will pay to
PRA the amounts described in the Budget for Services and Pass-Through Budget set
forth in Appendix C, which amounts will be payable pursuant to the Payment
Schedule set forth in Appendix D.


3.      Term and Termination.  The term of this Task Order will commence upon
its execution by PRA and Sponsor and will continue until completion of the
Services described in Appendix A, provided, however, that either party may
terminate this Task Order in accordance with Section 4, Term and Termination, of
the Master Agreement.


4.      Designated Contact Persons and Key Personnel.  The PRA Project Manager
and Key Personnel who will oversee the Services in accordance with the Master
Agreement are identified in Appendix E, Designated Contact Persons and Key
Personnel.
 

 
CONFIDENTIAL
Page 25 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
5.      Incorporation by Reference; Conflict.  The provisions of the Master
Agreement are hereby expressly incorporated by reference into and made a part of
this Task Order.   In the event of a conflict between the terms and conditions
of this Task Order and those of the Master Agreement, the terms of the Master
Agreement will take precedence and control.


IN WITNESS WHEREOF, the parties have hereunto signed this Task Order effective
as of the day and year first written above.


Pharmaceutical Research Associates, Inc.
 
Idenix Pharmaceuticals, Inc.
          
 
Name
 
Name
   
 
Title
 
Title
   
 
Date
 
Date



List of Appendices
Appendix A:
Project Specifications
Appendix B:
Project Schedule
Appendix C:
Budget for Services and Pass-Through Budget
Appendix D:
Payment Schedule
Appendix E:
Designated Contact Persons and Key Personnel Designation

 

 
CONFIDENTIAL
Page 26 of 41


 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
EXHIBIT A-1


FORM OF TASK ORDER (Early Development Services)
 
Task Order Number:_____
 
Sponsor Project Number: _________
 
This Task Order is made and entered into on <Month> <Day>, <Year>, the Effective
Date, by and between Idenix Pharmaceuticals, Inc., with offices at 60 Hampshire
Street, Cambridge, MA 02139, USA (hereinafter referred to as “Sponsor”) and
Pharmaceutical Research Associates, Inc., a corporation of the Commonwealth of
Virginia, with offices at 4130 ParkLake Avenue, Suite 400, Raleigh, NC  27612
(hereinafter referred to as “PRA”).


WHEREAS, Sponsor and PRA have entered into that certain Master Agreement for
Clinical Trials Management Services dated the <day> of <month>, 200_
(hereinafter referred to as the “Master Agreement”); and


WHEREAS, pursuant to the Master Agreement, PRA has agreed to perform certain
Services in accordance with Task Orders from time to time entered into by the
Parties, as more fully provided in Section 2 of the Master Agreement, and
Sponsor and PRA now desire to enter into such a Task Order.


WHEREAS, PRA and Sponsor desire that PRA provide certain Services with respect
to a ___________________________________________________________, (the “Study”)
for the study of the drug ___________________________ (“Study Drug”) as set out
in the Protocol titled: ________________, which is incorporated herein by
reference.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:


1.      Project Specifications.  PRA will perform the services described in the
Project Specifications, attached hereto as Appendix A, in accordance with the
Project Schedule, attached hereto as Appendix B and any other documents attached
to this Task Order (“Services”).


2.      Compensation.  For performance of these Services, Sponsor will pay to
PRA the amounts described in the Budget for Services and Pass-Through Budget set
forth in Appendix C, which amounts will be payable pursuant to the Payment
Schedule set forth in Appendix D.


3.      Term and Termination.  The term of this Task Order will commence upon
its execution by PRA and Sponsor and will continue until completion of the
Services described in Appendix A, provided, however, that either party may
terminate this Task Order in accordance with Section 4, Term and Termination, of
the Master Agreement.


4.      Designated Contact Persons and Key Personnel.  The PRA Project Manager
and Key Personnel who will oversee the Services in accordance with the Master
Agreement are identified in Appendix E, Designated Contact Persons and Key
Personnel Designation.
 

 
CONFIDENTIAL
Page 27 of 41


 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
5.      Incorporation by Reference; Conflict.  The provisions of the Master
Agreement are hereby expressly incorporated by reference into and made a part of
this Task Order.   In the event of a conflict between the terms and conditions
of this Task Order and those of the Master Agreement, the terms of the Master
Agreement will take precedence and control except as specified in Section 6
Additional Terms below.


 
6.
 Additional Terms.



(a)           Non-completers in Early Development Services


In the event that either (a) PRA withdraws a subject from the Study, or (b) a
subject voluntarily withdraws, for any non drug-related reason after enrolment
but before receiving Study medication, such subject will be considered a
non-completer. Non-completers will be replaced at the costs of PRA.


(b)
Dropouts in Early Development Services



In the event that a subject is withdrawn from a Study for a drug-related reason,
the subject is considered a dropout. Dropouts will be replaced at the costs of
Sponsor, in case Sponsor deems this necessary. The compensation for a dropout
will include but will not be limited to, the pro rata costs per subject accrued
to the moment of termination. If a dropout will be replaced, the timelines will
be adapted upon mutual written agreement.


(c)           Study Medication


Any remaining medication at the end of the clinical phase of the Study will be
retained by PRA for a period of [**] months, after this period upon Sponsor’s
instructions and sole discretion, PRA will either destroy the remaining
medication with evidence of destruction provided to Sponsor, provided however,
PRA will notify the Sponsor at least [**] prior to the date that the medication
is due to be destroyed or if Sponsor requests in writing, the medication will be
sent by PRA to the Sponsor at Sponsor's expense, in compliance with all
applicable laws and regulations and using proper industry standards to ensure a
safe and non-perishable delivery. Storage may be continued by PRA beyond the
specified time at Sponsor's expense and PRA shall take commercially reasonable
precautions to safeguard Test Articles entrusted to PRA’s control.


(d)                 Termination and Fees.


In the event this Task Order is terminated by Sponsor before the Study has
completed, the fees to be paid by Sponsor will be calculated according to the
chart set out below; the parties hereby agree that in no event shall such fees
exceed $[**] U.S.D. In the event this fee applies then Section 4.2 (b) of the
Master Agreement will not be applied.


Timing
 
Costs
[**] weeks prior to First Subject, First Dosing (FSFD)
 
Services Performed [**]% of the remaining contract value
     
[**] weeks of FSFD
 
Services Performed [**]% of the remaining contract value
     
During Study or within [**] weeks of FSFD
 
Services Performed [**]% of the remaining contract value

 

 
CONFIDENTIAL
Page 28 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
Any amounts received by PRA but not expended for any of the following will be
refunded to Sponsor:


 
(a)
any fees for subjects that have not been recruited;

 
(b)
any travel expenses where not incurred;

 
(c)
any food and beverage expenses;

 
(d)
any charges for lab tests or supplies not taken; and

 
(e)
any other charge deemed to be pass through that with reasonable notice can be
cancelled.



(e)           Postponement


If Sponsor wishes to postpone this Study, all of the terms and fees set out in
this Agreement will apply, provided, however, that if PRA is able to reschedule
the Study at a time which is acceptable to Sponsor, it will not be required to
pay for the actual costs incurred, to the extent that the deliverables or
services are applicable to the postponed study.


Upon postponement of this Study, or part of this Study, PRA will calculate the
compensation to be paid by Sponsor as a price [**]; the total Clinical value
divided by [**]. The parties hereby agree that in no event shall such
postponement fees exceed in the aggregate $[**] U.S.D.


Timing
 
Costs
4-6 weeks
 
[**]
2-4 weeks
 
[**]
0-2 weeks
 
[**]



A postponement fee will never be higher than a cancellation fee.


(f)           Data Protection [Only EU: Delete this clause if PRA does not act
as data controller or processor]


Company will act as Sponsor’s authorized representative in the Netherlands for
the purposes of Article 4(2) of the Data Protection Directive 95/46/EC, as
amended from time to time, and as evidenced by the letter of appointment at
Appendix F.
 

 
CONFIDENTIAL
Page 29 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
(g)           Legal Representative [Only EU: Delete this clause if PRA does not
act as legal representative]


The role of Sponsor is transferred to PRA by Sponsor, pursuant to the terms of
Directive 2001/20/EC and 2001/83/EC of the European Parliament and of the
Council of 4 April 2001 on the approximation of the laws, regulations and
administrative provisions of the Member states relating to the implementation of
good clinical practice in the conduct of clinical trials on medicinal products
for human use.  The conditions under which PRA accepts this designation are set
forth in Appendix F, attached hereto and incorporated herein by reference.


IN WITNESS WHEREOF, the parties have hereunto signed this Task Order effective
as of the day and year first written above.


Pharmaceutical Research Associates, Inc.
 
Idenix Pharmaceuticals, Inc.
         
 
Name
 
Name
   
 
Title
 
Title
   
 
Date
 
Date



List of Appendices
Appendix A:
Project Specifications
Appendix B:
Project Schedule
Appendix C:
Budget for Services and Pass-Through Budget
Appendix D:
Payment Schedule
Appendix E:
Designated Contact Persons and Key Personnel Designation

 

 
CONFIDENTIAL
Page 30 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
ATTACHMENT A -2:
FORM OF TASK ORDER Laboratory Services
 
Task Order Number:_____
 
Sponsor Project Number: _________
 
This Task Order is made and entered into this <day> day of <month>, 200_, by and
between Idenix Pharmaceuticals, Inc., with offices at 60 Hampshire Street,
Cambridge, MA 02139, USA (hereinafter referred to as “Sponsor”) and
Pharmaceutical Research Associates, Inc., a corporation of the Commonwealth of
Virginia, with offices at 4130 ParkLake Avenue, Suite 400, Raleigh, NC  27612
(hereinafter referred to as “PRA”).


WHEREAS, Sponsor and PRA have entered into that certain Master Agreement for
Clinical Trials Management Services dated the <day> of <month>, 200_
(hereinafter referred to as the “Master Agreement”); and


WHEREAS, pursuant to the Master Agreement, PRA has agreed to perform certain
Services in accordance with Task Orders from time to time entered into by the
Parties, as more fully provided in Section 2 of the Master Agreement, and
Sponsor and PRA now desire to enter into such a Task Order.


WHEREAS, PRA and Sponsor desire that PRA provide certain Services with respect
to a ___________________________________________________________, (the “Study”)
for the study of the drug ___________________________ (“Study Drug”) as set out
in the Protocol titled: ________________, which is incorporated herein by
reference.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:


1.      Project Specifications.  PRA shall perform the services described in the
Project Specifications, attached hereto as Appendix A, in accordance with the
Project Schedule, attached hereto as Appendix B and any other documents attached
to this Task Order (“Services”).


2.      Compensation.  For performance of these Services, Sponsor shall pay to
PRA the amounts described in the Budget Estimate for Services and the
Pass-Through Budget set forth in Appendix C, which amounts shall be payable
pursuant to the Payment Schedule set forth in Appendix D.


3.      Milestone Payments. Payments shall be aligned to milestones as listed
below:


 
-
[**] upon signing of the Task Order.



 
-
[**] on a monthly basis, corrected for the actual number of Services



4.      Term and Termination.  The term of this Task Order shall commence upon
its execution by PRA and Sponsor and shall continue until completion of the
Services described in Appendix A, provided, however, that either party may
terminate this Task Order in accordance with Section 4, Term and Termination, of
the Master Agreement.
 

 
CONFIDENTIAL
Page 31 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
5.      Designated Contact Persons and Key Personnel.  The PRA Project Manager
and Key Personnel who shall oversee the Services in accordance with the Master
Agreement are identified in Appendix E, Designated Contact Persons and Key
Personnel Designation.


6.      Incorporation by Reference; Conflict.  The provisions of the Master
Agreement are hereby expressly incorporated by reference into and made a part of
this Task Order.   In the event of a conflict between the terms and conditions
of this Task Order and those of the Master Agreement, the terms of the Master
Agreement shall take precedence and control, except as specified in Section 7
below.


 
7.
 Additional Terms.



Termination and Cancellation Fees.


In the event this Task Order is terminated by Sponsor prior to the start of the
laboratory study or during the study, then the following Cancellation Fee set
forth will be applied. The parties hereby agree that in no event shall such
termination and cancellation fees exceed in the aggregate $[**] U.S.D.


Cancellation Fees.


Cancellation >4 weeks before laboratory services have started (first analysis
(of each batch))
 
[**]
Cancellation >2 but <4 weeks before start laboratory SERVICES
 
[**]
Cancellation >0 but <2 weeks before start laboratory Services
 
[**]
After start of Services
 
[**]



In case the laboratory services are divided into separate sub-studies (for
example analysis of different batches), the cancellation fee will be calculated
based on the part or parts of the services that fall in the above-mentioned
timeframes. In all cases, Sponsor has the right to offer replacement projects.
In such case, both Parties will, in good faith, negotiate an adjusted
cancellation fee, depending on size and the timing of the replacement projects.


Postponement.


In the event that Sponsor postpones the laboratory study at PRA’s facilities,
before the commencement of the laboratory study, then all of the terms and fees
set above will apply, provided, however, that if PRA is able to reschedule the
Study at a time which is acceptable to Sponsor, it will not be required to pay
for the actual costs incurred, to the extent that the deliverables or services
are applicable to the postponed study.
 

 
CONFIDENTIAL
Page 32 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
IN WITNESS WHEREOF, the parties have hereunto signed this Task Order effective
as of the day and year first written above.


Pharmaceutical Research Associates, Inc.
 
Idenix Pharmaceuticals, Inc.
         
 
Name
 
Name
   
 
Title
 
Title
   
 
Date
 
Date



List of Appendices
Appendix A:
Project Specifications
Appendix B:
Project Schedule
Appendix C:
Budget Estimate for Services and Pass-Through Budget
Appendix D:
Payment Schedule
Appendix E:
Designated Contact Persons and Key Personnel Designation

 

 
CONFIDENTIAL
Page 33 of 41


 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
EXHIBIT B


FORM OF AMENDMENT


AMENDMENT #    


Agreement No          , Protocol #


THIS AMENDMENT #1 (“Amendment #1”), dated <Month> <Day>, <Year> (the “Effective
Date”), by and between Pharmaceutical Research Associates, Inc., together with
its affiliates, with offices at 4130 ParkLake Avenue, Suite 400, Raleigh, NC
27612 (“PRA”) and Idenix Pharmaceuticals, Inc., with offices at 60 Hampshire
Street, Cambridge, MA 02139, USA  (“Sponsor”).


WITNESSETH:


WHEREAS, under the terms of a certain Agreement for Clinical Trials Management
Services (the “Agreement”), dated the ___ day of _______, 200_ by and between
the parties, Sponsor agreed to retain PRA, and PRA agreed to be retained by
Sponsor, to perform the Services as more particularly described in the Agreement
pursuant to the terms of Task Orders to be issued from time to time; and


WHEREAS, the parties hereto have entered into certain additional agreements with
respect to modification of the Agreement, and which they desire to memorialize
in this Amendment #_;


NOW, THEREFORE, in consideration of the premises and of the following mutual
promises, covenants and conditions hereinafter set forth, the parties hereto
agree as follows:


1.           Project Specifications.  [Use the following if work is to be added
to the existing scope of work.  If the old scope no longer applies, and a
completely new Scope of work is necessary, the old specifications should be
stricken and replaced by the new ones.]  The Services to be provided by PRA
pursuant to the Agreement are hereby amended by inclusion of the Services
described in Amendment Appendix __, “Additional Project Specifications”, which
is attached hereto and incorporated herein by reference.


2.           Project Schedule.  The Project Schedule, attached to the Agreement
as Appendix __, is hereby stricken and replaced by the Amended Project Schedule,
attached hereto as Amendment Appendix__, “Amended Project Schedule”, which is
incorporated herein by reference.


3.           Budget and Payment Schedule.  [Each revised Budget should show the
following, on one chart:  Budget from the original contract, new amounts added
or subtracted, and new total budget.  This should follow the format of the
original contract.]   Therefore, the following changes to the Agreement are
hereby made:
 

 
CONFIDENTIAL
Page 34 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
 
a.
The Budget for Services, attached to the Agreement as Appendix _, is hereby
stricken and replaced by the “Amended Budget”, attached hereto as Amendment
Appendix _, which is incorporated herein by reference.



 
b.
The Payment Schedule, attached to the Agreement as Appendix __, is hereby
stricken and replaced by the “Amended Payment Schedule”, attached hereto as
Amendment Appendix __, which is incorporated herein by reference.



4.           Designated Contact Persons and Key Personnel.   [If there have been
changes to the designated people or Key Personnel members, use the
following]  The staff assigned to this Study have changed.  Therefore, the
Designated Contact Persons and Key Personnel, attached to the Agreement in
Appendix __, is hereby stricken and replaced by the “Amended Designated Contact
Persons and Key Personnel” attached hereto as Amendment Appendix __, which is
incorporated herein by reference.


5.           Ratification of Balance of Agreement.  In all other respects, the
terms of the Agreement are hereby ratified and affirmed by each of the parties
hereto.


6.           Headings.  The headings in this Amendment #1 are for convenience of
reference only and will not affect its interpretation.


IN WITNESS WHEREOF, the parties hereto, each by a duly authorized
representative, have executed this Amendment #1 as of the date first written
above.


PHARMACEUTICAL RESEARCH
 
IDENIX PHARMACEUTICALS, Inc.
ASSOCIATES, INC.
         
By:
    
By:
         
Authorized Signature
         
Title:
Vice President of Operations
 
Title:
           
Date:
    
Date:
 



List of Appendices:


Amendment Appendix A: Additional Project Specifications
Amendment Appendix B: Amended Project Schedule
Amendment Appendix C: Amended Budget
Amendment Appendix D: Amended Payment Schedule
Amendment Appendix E: Amended Contact Persons and Key Personnel
 

 
CONFIDENTIAL
Page 35 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
AMENDMENT APPENDIX A
Additional Project Specifications
IDENIX PHARMACEUTICALS, Inc.
Project ID


Idenix Pharmaceuticals Inc. has requested additional services not in the
original contract.  The following table outlines the rationale behind the change
in the project services and what activities are affected by each change.



 
Requested Change
 
Affected Budget Items Due To Increased
 (Decreased) Hours
1.
 ·
 
 ·



In addition to the above changes in effort (hours of work) that result in
changes in costs for Services, there may be some cost increases that are
associated with PRA’s policy on applying inflation costs to projects extending
into the next calendar year.
 

 
CONFIDENTIAL
Page 36 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
Amendment Appendix b
Amended Project Schedule


IDENIX PHARMACEUTICALS, Inc.
<PROJECT ID>


Activity
 
Contract Target
Date
 
New Target
Date
                   

 

 
CONFIDENTIAL
Page 37 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
Amendment Appendix c
Amended Budget


Amended Costs for Services
IDENIX PHARMACEUTICALS, Inc.
<PROJECT ID>


ACTIVITY
 
Original Contract Value
 
Contract Amendment #X Cost
 
Revised Contract Value
 
HOURS
 
COST
 
TOTAL COST (USD)
 
HOURS
 
COST
 
TOTAL
COST (USD)
 
HOURS
 
COST
 
TOTAL
COST (USD)
                                                                           
Grand Total Services
                           
Discount
                           
Net Total Services
                           

 

 
CONFIDENTIAL
Page 38 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
Amended Pass Through Expenses
IDENIX PHARMACEUTICALS, Inc.
<Project ID>
 
 
 
Original Contract Value 
 
Contract Amendment #X Cost
 
Revised Contract Value
EXPENSE
 
COST
 
TOTAL
COST (USD)
 
COST
 
TOTAL COST (USD)
 
COST
 
TOTAL COST (USD)
                          Grand Total Expenses                    

 

 
CONFIDENTIAL
Page 39 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
Amendment Appendix D
Amended Payment Schedule


IDENIX PHARMACEUTICALS, Inc.
<PROJECT ID>
 
Milestone
 
Payment
Date
 
Original
Payment
Amount
 
Percent
 
Amendment
#X
 
Revised
Payment
Date
 
Revised
Payment
Amount
 
Percent
                                                                               
                                       
Total
                           

 

 
CONFIDENTIAL
Page 40 of 41

 
 
 

--------------------------------------------------------------------------------

 
 
 
[logo.jpg]
Master Agreement for Clinical Trials Management Services       
IDENIX PHARMACEUTICALS, Inc.       
 

 
Amendment Appendix E
Amended Contact Persons and Key Personnel


For PRA:


For Client:
 

 
CONFIDENTIAL
Page 41 of 41

 
 
 

--------------------------------------------------------------------------------

 